Wiggins, J.
¶37 (dissenting) — The majority’s holding speculates about what the trial court could have done if the *590court and the parties had properly understood that James Chambers’ plea bargain contemplated an exceptional sentence under the Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW, instead of focusing on what the trial court actually did, which was to fail to enter the required factual findings to impose an exceptional sentence. Rather than guess what sentence the trial judge might have imposed had he followed the SRA, I would grant Chambers’ personal restraint petition (PRP) and remand this matter to the trial court for resentencing. I dissent.
DISCUSSION
¶38 As a threshold matter, I agree with the majority that the objective intentions of the parties indicate that Chambers entered into an indivisible plea agreement that encompassed crimes committed in February, May, and November 1999. See majority at 580-83.1 also agree with the majority that because “[t]here were no written findings of fact and conclusions of law setting forth the reasons for an exceptional sentence as required under former RCW 9.94A-.120(3) (2000),” majority at 584, Chambers’ judgment and sentence is invalid on its face and thus overcomes the one-year time bar of RCW 10.73.090(1).
¶39 I part ways with the majority when it holds that Chambers cannot demonstrate that his sentence resulted in a complete miscarriage of justice because the trial court could have imposed an exceptional sentence if it had entered the findings required by the SRA. The majority reaches this conclusion “both because Chambers had multiple offenses that would go unpunished and because Chambers stipulated to the sentence in his [plea] agreement.” Majority at 586. I cannot join in these post hoc could-haves or would-haves to affirm the imposition of a sentence that was not authorized by the law and resulted in at least 42 additional months of incarceration. Instead of engaging in such speculation, the trial court should have *591the opportunity to determine for itself — this time following the letter of the SRA — whether to impose an exceptional sentence on Chambers. We should remand this matter for resentencing.
I. The trial court plainly failed to follow the requirements of the SRA
¶40 The version of the SRA under which Chambers was sentenced stated that “[t]he court may impose a sentence outside the standard sentence range for that offense if it finds, considering the purpose of the chapter, that there are substantial and compelling reasons justifying an exceptional sentence.” Former RCW 9.94A.120(2) (2000), recodified as RCW 9.94A.505 (Laws of 2001, ch. 10, § 6); majority at 585. Former RCW 9.94A. 120(3) requires a court imposing a sentence outside the standard range to “set forth the reasons for its decision in written findings of fact and conclusions of law.”
¶41 In Chambers’ case, the sentencing judge imposed a sentence outside the standard sentence range for count V of his November crimes (unlawful manufacture of a controlled substance) by doubling the standard range under RCW 69.50.408(1), a provision of the Uniform Controlled Substances Act, chapter 69.50 RCW, that allows any offender “convicted of a second or subsequent offense” to be “imprisoned for a term up to twice the term otherwise authorized ... .”4 Contrary to the plain requirements of the SRA, however, the sentencing judge entered no findings of fact or conclusions of law demonstrating substantial and compelling reasons for a sentence outside the standard range. Indeed, the judge believed he was imposing a standard *592range sentence. See Verbatim Report of Proceedings (VRP) (May 5, 2000) at 5 (the trial court states that “it’s my understanding that that’s the highest standard range available” (emphasis added)). Because the trial court did not enter the required findings to impose an exceptional sentence, the imposition of an exceptional 240-month sentence for drug manufacturing was unlawful and in excess of its authority under the SRA.
II. Chambers’ unauthorized exceptional sentence resulted in a complete miscarriage of justice
¶42 The majority admits that the trial court exceeded its authority when it determined that Chambers’ judgment and sentence is facially invalid. Majority at 584. Yet the majority concludes that the resulting 240-month sentence does not meet the complete miscarriage of justice standard because the “judge was authorized to impose an exceptional sentence” under the “free crime” exception or because of Chambers’ stipulation to a 240-month sentence in the plea agreement. Majority at 586. The majority confuses what a judge may be authorized to do and what a judge actually does.
¶43 Had the trial judge made the required findings that Chambers’ “presumptive sentence” was “clearly too lenient,” former RCW 9.94A.390(2)(i) (2000), recodified as RCW 9.94A-.535 (Laws of 2001, ch. 10, § 6), he may have determined that a 240-month exceptional sentence was appropriate because Chambers’ high offender score resulted in some of his crimes going unpunished. But, as already discussed, the judge did not make any findings that authorized an exceptional sentence of any kind, let alone one that demonstrated that Chambers’ standard range sentence of 149 to 198 months was too lenient. Thus, the majority’s reliance on the “free crime” exception erroneously equates fiction with fact.5
*593¶44 The majority also unconvincingly relies on In re Personal Restraint of Breedlove, 138 Wn.2d 298, 979 P.2d 417 (1999), to support its holding that Chambers’ stipulation to a 240-month sentence authorized the court to impose an exceptional sentence. Majority at 587-88. In Breedlove, we held that Breedlove “knowingly, intelligently and voluntarily agree[d] to the exceptional sentence.” 138 Wn.2d at 311. Therefore, we indicated that the parties’ specific agreement to an exceptional sentence was a substantial and compelling reason for a sentencing judge to depart from the standard sentencing range. Id. at 309-10. Unlike Breedlove, Chambers did not specifically agree to an exceptional sentence: Chambers, the State, and the sentencing judge all believed that Chambers’ sentence fell within the standard range. In Chambers’ case, the parties thus did not “agree that an exceptional sentence [was] justified.” Id. at 309. Accordingly, Breedlove does not excuse the trial court’s noncompliance with the SRA when it imposed a sentence in excess of its authority and failed to recognize that it was doing so.
¶45 The majority also reasons that the unlawful sentence imposed resulted in no prejudice to Chambers because Chambers “received the precise sentence he stipulated to in the plea agreement.” Majority at 586. The majority notes that Chambers avoided a felony second degree murder charge and a firearm enhancement on count V by pleading guilty. Id. at 579. Our case law, however, does not allow criminal defendants to stipulate to punishment beyond what the legislature has authorized in the SRA. In re Pers. Restraint of Goodwin, 146 Wn.2d 861, 871, 50 P.3d *594618 (2002) (“ ‘[T]he actual sentence imposed pursuant to a plea bargain must be statutorily authorized; a defendant cannot agree to be punished more than the Legislature has allowed for.’ ” (quoting In re Pers. Restraint of Moore, 116 Wn.2d 30, 38, 803 P.2d 300 (1991))); In re Pers. Restraint of Gardner, 94 Wn.2d 504, 507, 617 P.2d 1001 (1980) (“[A] plea bargaining agreement cannot exceed the statutory authority given to the courts.”); In re Pers. Restraint of Carle, 93 Wn.2d 31, 33-34, 604 P.2d 1293 (1980) (holding that the trial court that imposed an erroneous sentence “has both the power and the duty to correct it”). We have also indicated that a party’s plea agreement cannot alter the court’s sentencing authority. State v. Barber, 170 Wn.2d 854, 870-71, 248 P.3d 494 (2011). Chambers’ agreement to a 240-month exceptional sentence did not, as the majority holds, relieve the trial court of compliance with the SRA. Chambers’ agreement to an unlawful sentence does not negate his showing of prejudice due to receiving an unlawful sentence.
¶46 In short, I cannot agree with the majority that the violation of the SRA in this case did not result in prejudice because an exceptional sentence could have been imposed as a result of either the “free crime” exception or Chambers’ stipulation to a 240-month sentence. Without the entry of specific findings of fact and conclusions of law that justified an exceptional sentence, the only lawful sentence the trial court could have imposed was a standard-range sentence between 149 and 198 months. Therefore, Chambers’ 240-month sentence overshot what the judge could have lawfully imposed by 42 months. It is hard to imagine how exceeding the authorized sentence by some three and a half years does not result in a “complete miscarriage of justice.” Chambers demonstrates the necessary prejudice and is entitled to receive a lawful sentence under the SRA.
*595III. Chambers is entitled to remand for the trial court to reconsider the sentence it imposed
¶47 Our cases require remand for corrected sentencing where a legally erroneous sentence has been imposed. In In re Personal Restraint of Tobin, we determined that the sentencing court imposed a sentence “beyond that authorized by law.” 165 Wn.2d 172, 175, 196 P.3d 670 (2008). We stated that in such circumstances, “the proper remedy is remand for correction of the error.” Id. at 176.
¶48 In In re Personal Restraint of West, the defendant pleaded guilty and agreed to a sentence that prohibited the Department of Corrections (DOC) from giving her early release credit. 154 Wn.2d 204, 215, 110 P.3d 1122 (2005). We held that the trial court exceeded its authority because only the DOC had authority to grant early release credit. Id. at 212-13. This error entitled the petitioner to reversal of the “ ‘erroneous portion of the sentence imposed.’ ” Id. at 215 (quoting State v. Eilts, 94 Wn.2d 489, 496, 617 P.2d 993 (1980)).
¶49 We have stated that “a defendant cannot agree to punishment in excess of that which the Legislature has established.” Goodwin, 146 Wn.2d at 873-74. In Goodwin, the sentencing court imposed a sentence based on a miscalculated score to which the defendant agreed. Id. at 864-65, 867. Because the sentencing court exceeded its authority in doing so, we required relief in the form of resentencing within statutory authority. Id. at 877.6 The trial court in this case, like the court in Goodwin, exceeded its authority when it imposed an exceptional sentence that was not *596supported by factual findings. Goodwin consequently requires remand for a sentence that complies with the SRA.
¶50 In Breedlove, we stated that “[t]he fact that a stipulation may be a substantial and compelling reason justifying an exceptional sentence does not relieve the sentencing court of its duty to enter findings of fact and conclusions of law which explain the reasons for the sentence.” 138 Wn.2d at 310. For this reason, we remanded Breedlove to the trial court “for the entry of findings of fact and conclusions of law supporting the exceptional sentence.” Id. at 313. Thus, even if Chambers’ stipulation were a substantial and compelling reason to impose an exceptional sentence, Breedlove compels remand for the trial court to make findings of fact and conclusions of law on this issue.
¶51 The majority contends that State v. Parker, 132 Wn.2d 182, 937 P.2d 575 (1997), should control our decision here. Majority at 588. In Parker, we stated that “[w]hen the sentencing court incorrectly calculates the standard range before imposing an exceptional sentence, remand is the remedy unless the record clearly indicates the sentencing court would have imposed the same sentence anyway.” 132 Wn.2d at 189. The majority excerpts the sentencing judge’s comments that “ ‘there’s really no sentence that’s fair other than the high end of the range on each of the counts,’ ” majority at 589 (quoting VRP (May 5, 2000) at 17), to conclude that the “record here indicates the sentencing judge would have imposed the same sentence had the correct range been presented,” id. To the contrary, we cannot know whether the judge would have imposed a sentence at the high end of the standard range or would have imposed an exceptional sentence given that the judge did not contemplate this distinction. Guessing what the judge would have done in this case “would uphold a sentence which the sentencing judge might not have imposed given correct information.” Parker, 132 Wn.2d at 190.
¶52 These cases all demonstrate that where the trial court has imposed a sentence not authorized by the SRA, *597the appropriate remedy is remand to the trial court to impose a sentence that is authorized by the SRA. We should follow this precedent and remand Chambers’ 240-month exceptional sentence to the trial court so that it may impose a lawful sentence. On remand, the trial court may consider any information within the parties’ plea agreement. See former RCW 9.94A.370 (2000), recodified as RCW 9.94A-.530 (Laws of 2001, ch. 10, § 6). This information may lead the trial court to engage in the fact-finding required to impose an exceptional sentence, or it may not. The sentence in this case should be determined by the trial court charged with imposing SRA-compliant sentences, not by the guesswork of this court.
CONCLUSION
¶53 The majority’s holding assumes that the trial court would impose the same sentence on Chambers regardless of whether it complies with the SRA. Instead of speculating what the trial court would have done or could have done had it followed the SRA’s requirements, we should grant Chambers’ PRP and remand this sentencing matter for the trial court to impose a sentence that is lawful under the pertinent provisions of the SRA.
¶54 I dissent.
C. Johnson and Stephens, JJ., concur with Wiggins, J.

 The State doubled the standard range of 149 to 198 months to 298 to 396 months and then capped the range at the doubled statutory maximum of 240 months to arrive at Chambers’ 240-month sentence. As the majority acknowledges, this was erroneous because RCW 69.50.408 permits the doubling of the statutory maximum for an offense; it does not authorize doubling the standard range. Majority at 578-79 (citing In re Pers. Restraint of Cruz, 157 Wn.2d 83, 90, 134 P.3d 1166 (2006)).


 The majority’s reliance on and discussion of more recent amendments to the SRA that were prompted by Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004), further confuse its discussion of the “free crime” *593exception. See majority at 585-86. We must determine the validity of Chambers’ sentence based on the provisions of the SRA in effect when Chambers committed the offenses. ROW 9.94A.345; see also In re Pers. Restraint of LaChapelle, 153 Wn.2d 1, 12, 100 P.3d 805 (2004). Furthermore, the majority’s consideration of issues “in light of Blakely,” majority at 585, ignores that we have stated that Blakely “does not apply ‘retroactively on collateral review to convictions that were final when Blakely was announced.’ ” In re Pers. Restraint of Jackson, 175 Wn.2d 155, 161, 283 P.3d 1089 (2012) (quoting State v. Evans, 154 Wn.2d 438, 442, 114 P.3d 627 (2005)).


 The majority simply states that unlike Goodwin, Chambers’ sentence was not in excess of statutory authority. As already discussed and as the majority implicitly acknowledges when it holds that Chambers’judgment and sentence was facially invalid, the sentencing court exceeded its authority when it imposed a sentence outside the standard range without entering written findings of fact and conclusions of law that provided reasons for imposing an exceptional sentence. See majority at 584.